DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Previously, this Office issued a Non-Final Rejection on 08/03/2020.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 12/03/2020. 
Claim(s) 1–9 and 17 is/are canceled. 
Claims(s) 18–30 is/are new.
Therefore, claim(s) 10–16 and 18–30 is/are pending and is/are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, this claim recites "wherein the mold tool is maintained in a closed position until a cycle time is achieved, the cycle time being dependent upon a heating and cooling profile of the mold tool." This limitation is indefinite because it attempts to limit a cycle time to an undefined class profile of the mold told. The curing profile is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would understand that curing profile of the mold is dependent on many factors such as the mold's size, its shape, the material by which it was manufactured and the various heat conductive proprieties of the object within the mold that is being thermoformed. 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at wherein the mold is closed until the resin is cured will arrive at the limitations of claim 15.
	As to claims 22 and 30, these claims recite "wherein the thermoformed article is an automotive interior trim panel, and wherein the one or more secondary features includes a frame configured to receive an access door." One of ordinary skill in the art is unable to ascertain when a class of secondary features are or are not capable of receiving an access door. Stated differently, if one of ordinary skill in the art was looking through a catalog of possible secondary features they wanted co-injected on the back of the panel, how would one know which are capable of receiving an access door or not? Does this claim require a particular shape of the features? Or does it narrow the material properties of the co-injected material. 
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the one or more secondary features which are capable of coupling between the thermoformed component and another object will also arrive at the limitations of claim 22 and claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-16, 18–19 and 21–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOX PG Publication No. 20130052412. 
 	As to claim 10, FOX discloses a process for forming a thermoformed article (¶6–7), comprising:
	placing a self-supporting structural base layer (Figure 3, 44) in the mold tool (36-34) (¶41);
	closing the mold tool (end of ¶43), and co-injecting one or more secondary features (Figure 5, 82/84) upon a side of the self-supporting structural base layer opposite to the covering (¶53) with pressure sufficient to urge the components together and ensure a secure bond between the self-supporting structural base layer and the one or more secondary features.
	In this embodiment, FOX discloses that the cover is applied after the co-injection occurs. 
	Therefore, FOX fails to anticipate claim 10 because it fails to disclose within a single embodiment placing a covering in a mold tool as a first layer; and wherein the co-injecting one 
	FOX teaches 1) placing a covering (86) in a mold tool as a first layer (¶54's " the cover stock may be positioned between the first surface 38 of the mold cavity 40 and the fiber panel 44 prior to compression forming"); and wherein the co-injecting one or more secondary features is performed utilizing a high pressure that is sufficient to urge the covering, the self-supporting structural base layer, and the one or more secondary features into contact with each other to ensure a secure bond between the covering, the self-supporting structural base layer, and the one or more secondary features (end of ¶54).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of FOX into the disclosure of FOX referenced above for the benefit of applying the cover during the molding process instead of after the molding process (as taught by FOX at ¶54). 
	As to claim 11, FOX makes obvious the process  according to claim 10.
	 FOX further discloses wherein the self-supporting structural base layer is a fiber-reinforced thermoplastic (¶44). 
	As to claim 12, FOX makes obvious the process  according to claim 11.
	 FOX further discloses wherein in the fiber-reinforced thermoplastic is a woven or non-woven natural fiber mat that is impregnated and consolidated with polypropylene (second sentence in ¶43). 
	As to claim 13, FOX makes obvious the process  according to claim 12.
FOX further discloses wherein the woven or non-woven natural fiber mat is comprised of one or more of hemp, jute, sisal, flax and kenaf (second sentence in ¶43).
	As to claim 14, FOX makes obvious the process  according to claim 10.
	 FOX further discloses wherein the covering is selected from a fabric, a vinyl and a leather (¶54). 
	As to claim 15, FOX makes obvious the process  according to claim 10.
	 FOX further discloses wherein the mold tool is maintained in a closed position until a cycle time is achieved, the cycle time being dependent upon a heating and cooling profile of the mold tool (see generally the discussion in ¶49 surrounding the compression molding lasting until the resin "cures and hardens"). 
	As to claim 16, FOX makes obvious the process  according to claim 10.
FOX further discloses wherein the self-supporting structural base layer is a fiber-reinforced polypropylene (second sentence in ¶110), and the one or more secondary features co-injected upon the side of the self-supporting structural base layer opposite the covering are formed of polypropylene (¶43)
As to claim 18, FOX makes obvious the process  according to claim 10.
	 FOX further discloses wherein the one or more secondary features include a grill having a plurality of vanes (see Figure 5, 82 and ¶53). 
	As to claim 19, FOX makes obvious the process  according to claim 18.
	 FOX further discloses wherein each vane (82) of the plurality of vanes include a reinforcement rib (84; ¶53)
	As to claim 21, FOX makes 	 according to claim 10.
FOX further discloses wherein the one or more secondary features include reinforcement ribs, fastener bosses, fasteners, fastener towers, stand-offs, spacers or frame members (¶53). 
	As to claim 22, FOX makes obvious the process  according to claim 10.
	 FOX further discloses wherein the thermoformed article is an automotive interior trim panel (¶53), and wherein the one or more secondary features includes a frame configured to receive an access door (¶53). 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOX PG Publication No. 20130052412, as applied in the rejection of claim 19 above, and in further view of  CESANO US Patent No. 4243456. 
FOX makes obvious the process  according to claim 19.
As to claim 20, FOX makes obvious the process  according to claim 19.
	 FOX further teaches wherein the mold tool is configured to punch portions of the covering and the self-supporting structural base layer (Figures 12–19; via 144; ¶85–87).
However, FOX fails to disclose wherein the mold tool is configured to remove portions of the covering and the self-supporting structural base layer from between adjacent vanes of the plurality of vanes.
CESANO teaches a mold tool (Figure 1, 1; 6:1–7)) which is configured to remove portions layers (10 and 11; 6:13–22) placed on a mold tool (7:1–14; 8:5–8 specifically demonstrates that a portion is removed).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above teachings of CESANO into the above disclosure of FOX for the benefit of creating an opening within a panel for receiving door and/or window opening means (as CESANO at 8:25–33). This rational makes obvious the mold tool being configured to remove portions layup anywhere the co-injected features are not located.
Therefore, the obvious combination above arrives at wherein the mold tool is configured to remove portions of the covering and the self-supporting structural base layer from between adjacent vanes of the plurality of vanes (which is an area where the where the co-injected features are not located ).
Claims 23–28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOX PG Publication No. 20130052412 in view of STEINBACH PG Publication No. 20060105661.
 	As to claim 23, FOX discloses a process for forming a thermoformed article (¶6–7), comprising:
	placing a self-supporting structural base layer (Figure 3, 44) in the mold tool (36-34) (¶41);
	closing the mold tool (end of ¶43), and co-injecting one or more secondary features (Figure 5, 82/84) upon a side of the self-supporting structural base layer opposite to the covering (¶53) with pressure sufficient to urge the components together and ensure a secure bond between the self-supporting structural base layer and the one or more secondary features.
	In this embodiment, FOX discloses that the cover is applied after the co-injection occurs. 
	Therefore, FOX fails to disclose:
1) placing a covering in a mold tool as a first layer; 
2) placing a second covering the mold, on the self-supporting structural base layer, as a third layer, and 

FOX teaches 1) placing a covering (86) in a mold tool as a first layer (¶54's " the cover stock may be positioned between the first surface 38 of the mold cavity 40 and the fiber panel 44 prior to compression forming"); and 3) wherein the co-injecting one or more secondary features is performed utilizing a high pressure that is sufficient to urge the covering, the self-supporting structural base layer, and the one or more secondary features into contact with each other to ensure a secure bond between the covering, the self-supporting structural base layer, and the one or more secondary features (end of ¶54).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of FOX into the disclosure of FOX referenced above for the benefit of applying the cover during the molding process instead of after the molding process (as taught by FOX at ¶54). 
	However, the obvious combination above fails to arrive at a second covering in the mold too, on the self-supporting structural base layer, as a third layer and a secure bond between the first covering, the self-supporting structural base layer, the second covering and the one or more secondary features. 
STEINBACH teaches a method of fabricating a panel for a vehicle (¶130) which places a first covering (Figures 1–2, 8) in a mold tool as a first layer (¶102). Places a self supporting structural base layer (Figures 1–2, 1;¶103) in the mold tool, on the first covering, as a second layer; and places a second covering in the mold too, on the self-supporting structural base layer, as a third layer (Figures 1–2, 8'; 102) closing the mold and thermoforming the same to such that the three layers secured together (Figure 1 and ¶99–101). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of STEINBACH in to the disclosure of FOX for the benefit of a method which is capable of producing panel suitable according the needs of many industries (as taught by STEINBACH at ¶67–69) which has an aesthetically desirable surface on both its faces (as taught by STEINBACH at ¶69, ¶102 and ¶130).
As to claim 24, FOX and STEINGBACH make obvious the obvious process according to claim 21.
	 FOX further discloses wherein the self-supporting structural base layer is a fiber-reinforced thermoplastic (¶44). 
As to claim 25, FOX and STEINGBACH make obvious the obvious process according to claim 24.
FOX further discloses wherein the covering is selected from a fabric, a vinyl and a leather (¶54). 
 However, FOX fails to disclose wherein each of the first covering and the second covering is selected from a fabric, a vinyl and a leather. 
STEINBACH teaches wherein both the first and second coverings are made from the same material, e.g., synthetic leather (¶102).
STEINBACH in to the disclosure of FOX for the benefit of a method which is capable of producing panel suitable according the needs of many industries (as taught by STEINBACH at ¶67–69) which has an aesthetically desirable surface on both its faces (as taught by STEINBACH at ¶69, ¶102 and ¶130).
	As to claim 26, FOX and STEINGBACH make obvious the obvious process according to claim 23.
FOX further discloses wherein the self-supporting structural base layer is a fiber-reinforced polypropylene (second sentence in ¶110), and the one or more secondary features co-injected upon the side of the self-supporting structural base layer opposite the covering are formed of polypropylene (¶43).
As to claim 27, FOX and STEINGBACH make obvious the obvious process according to claim 23.
FOX further discloses wherein the one or more secondary features include a grill having a plurality of vanes (see Figure 5, 82 and ¶53).
	As to claim 28, FOX and STEINGBACH make obvious the obvious process according  to claim 27.
FOX further discloses wherein each vane (82) of the plurality of vanes include a reinforcement rib (84; ¶53).
	As to claim 30, FOX and STEINGBACH make obvious the obvious process according to claim 23.
FOX further discloses wherein the thermoformed article is an automotive interior trim panel (¶53), and wherein the one or more secondary features includes a frame configured to receive an access door (¶53). 
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOX PG Publication No. 20130052412 in view of STEINBACH PG Publication No. 20060105661, as applied in the rejection of claim 28 above, and in further view of CESANO US Patent No. 4243456.
FOX and STEINGBACH make obvious the obvious process according to claim 28.
As to claim 29, FOX and STEINGBACH make obvious the obvious process according to claim 28.
FOX further teaches wherein the mold tool is configured to punch portions of the covering and the self-supporting structural base layer (Figures 12–19; via 144; ¶85–87).
However, FOX fails to disclose wherein the mold tool is configured to remove portions of the covering and the self-supporting structural base layer from between adjacent vanes of the plurality of vanes.
STEINGBACH fails to remedy the above deficiency. 
CESANO teaches a mold tool (Figure 1, 1; 6:1–7)) which is configured to remove portions layers (10 and 11; 6:13–22) placed on a mold tool (7:1–14; 8:5–8 specifically demonstrates that a portion is removed).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above teachings of CESANO into the above disclosure of modified FOX for the benefit of creating an opening within a panel for receiving door and/or window opening CESANO at 8:25–33). This rational makes obvious the mold tool being configured to remove portions layup anywhere the co-injected features are not located. 
Therefore, the obvious combination above arrives at wherein the mold tool is configured to remove portions of the first covering, the self-supporting structural base layer, and the second covering from between adjacent vanes of the plurality of vanes (which is an area where the where the co-injected features are not located. )


Response to Arguments
Claim Objections 
The Office Action, mailed 08/03/2020, objected to claim(s) 10 because of various informalities.
The Examiner would like to thank the Applicant for amending the claim(s) to provide greater consistency.  The objection(s) referenced above is/are withdrawn. 

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 14, 15, and 17 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the claims at issue, those filed on 12/03/2020, claim(s) 1–9 and 17 is/are canceled.  The relevant rejection(s) of canceled claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 08/03/2020, is/are moot and withdrawn. 
The Examiner would like to thank the Applicant for amending the claim(s) at issue.  The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 08/03/2020, is/are moot and withdrawn.  


Claim Rejections - 35 USC § 102
Applicant’s arguments, bottom of page 6 and extending onto page 10, filed 12/03/2020, have been fully considered and are persuasive.  
Therefore, previous rejections under 35 U.S.C. 102(a)(2) in the Non-Final Rejection, mailed 08/03/2020, is/are withdrawn.
However, another rejection is made in view of FOX PG Publication No. 20130052412; STEINBACH PG Publication No. 20060105661; and CESANO US Patent No. 4243456 as appropriate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743